Citation Nr: 0724244	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
lower extremities; and if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In July 2003, the RO received the veteran's claim for 
entitlement to service connection for degenerative joint 
disease of the knees, hips, and ankles.  As service 
connection for arthritis of the lower extremities (both hips, 
knees, and ankles) had been previously denied, the RO 
correctly construed the veteran's claim as a request to 
reopen a claim for service connection for arthritis of the 
lower extremities (both knees, both hips, both ankles).  In a 
February 2004 rating decision, the RO reopened the veteran's 
claim but denied the claim on the merits.  The veteran 
appealed.  In October 2004, after the veteran initiated his 
appeal, the RO received an argument in lieu of hearing which 
noted that the issue under review was service connection for 
arthritis of both knees, both hips and both ankles and that 
initially the conditions were claimed on a direct basis; but 
after the VA examination in November 2003, the veteran wished 
to claim the conditions as being secondary to the veteran's 
service connected lumbar spine disability.  A new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  New and material evidence must 
still be submitted before the veteran's claim can be 
reopened.  

In March 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Withdrawal of an issue on appeal may be made by the appellant 
or by his authorized representative in writing. 38 C.F.R. § 
20.204 (2006).  The Board notes that on a VA Form 9, Appeal 
to Board of Veterans' Appeals, received in June 2004, the 
veteran requested that the issue of service connection for a 
cervical spine disability be withdrawn.  Therefore, the issue 
is withdrawn and is no longer in appellate status.


FINDINGS OF FACT

1.  A claim for service connection for arthritis of the lower 
extremities on a direct basis was denied by a March 1981 
rating decision that was not appealed.

2.  Evidence submitted subsequent to the March 1981 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1981 rating decision which denied a claim for 
service connection for arthritis of the lower extremities is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 3.104, 
19.118, 19.153 (1980).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for arthritis of 
the lower extremities is not reopened.  38 U.S.C.A. §§ 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's September 2006 Remand, the veteran 
was afforded a hearing before a Veterans Law Judge.  Based on 
the foregoing action, the Board finds that there has been 
compliance with the Board's September 2006 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in August 2003 satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised him that new and material evidence was needed 
to reopen his claim of service connection, and by advising 
the veteran of what was necessary to establish service 
connection effectively informed him of what was necessary to 
reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As noted above, the veteran amended his claim to 
include a claim for service connection for arthritis of the 
lower extremities as secondary to service-connected 
disability.  The August 2003 letter does not address the 
issue of secondary service connection; but the veteran was 
not prejudiced by this, because he had actual notice of the 
evidence necessary to substantiate a secondary service 
connection claim.  Specifically, in an October 13, 2004 
argument presented by the veteran's representative in lieu of 
a hearing scheduled discusses 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet.App. 439 (1995). 

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

A letter dated in March 2006 advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in September 2003 
and November 2003. 38 C.F.R. § 3.159(c)(4) (2006).

The veteran has raised an objection to the opinion provided 
by the November 2003 VA examiner, a physician's assistant and 
has explicitly requested that he be evaluated by an 
orthopedic physician.  The Board notes that the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  In 
addition, the Court has held that VA may satisfy its duty to 
assist by providing a medical examination conducted by one 
able to provide competent medical evidence under 38 C.F.R. § 
3.159(a)(1), such as a nurse practitioner or physician's 
assistant. See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
Thus, the Board finds that although the VA owed no duty to 
the veteran to provide him with a VA examination prior to the 
claim being reopened, a VA examination was nevertheless 
afforded in November 2003; and it is adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	New and material evidence

In a decision dated in March 1981, the RO denied the 
veteran's claims for service connection for arthritis of the 
lower extremities.  The veteran did not appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 
(1980).  Thus, the March 1981 decision is final.  

The veteran's application to reopen his claim of service 
connection for degenerative joint disease of the knees, hips, 
and ankles was received in July 2003.  The Board notes that 
there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2004 rating decision, the 
RO reopened the veteran's claim of entitlement to service 
connection for arthritis of the lower extremities (both 
knees, both hips, both ankles) but denied the claim on the 
merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the March 1981 rating decision, the evidence 
of record consisted of the veteran's service medical records.  
The veteran's service medical records include an April 6, 
1978 health record which indicates that the veteran presented 
with complaints of pain in both legs and history of arthritis 
in both legs.  Physical examination demonstrated full range 
of motion in hips and knees without pain, ligaments and 
menisci intact, and no swelling or obvious inflammation.  
Impression was arthralgia with no demonstrable pathology.  X-
rays, ESR, and RA tests were planned.  On April 27, 1978, the 
veteran presented with complaint of pain in his left hip.   
X-rays of both hips were normal, ESR was negative at 2 mm, 
and RA was negative.  The diagnosis was arthralgia.  

An April 1979 internal medicine clinic consultation report 
indicates that the impression was degenerative joint disease, 
knees, hips, and lumbar spine.  The history noted was that 
the veteran injured his right knee in his teens, jump school 
and training in the early 1960s and that the veteran 
presented with chronic knee, hip, and low back ache which 
increased with exercise or change in weather and decreased 
with ASA.  The report noted no sys symptoms, no morning 
stiffness, no symptoms of arthritis, only arthralgias.  
Physical examination was within normal limits, no joint 
abnormality was demonstrated, CBC was within normal limits, 
RA was negative, ESR was 2, and joint x-rays were within 
normal limits.   

A May 1979 internal medical clinic health record authored by 
the same provider as in April 1979, indicated an assessment 
of degenerative joint disease.

A January 1980 back pain check list signed by a physician 
notes arthritis extremity joints.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §38 C.F.R. §§  1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In the March 1981 rating decision, the RO noted that x-rays 
in 1978 were negative for pathology of both hips, knees, and 
ankles and that diagnosis was arthralgia with no demonstrable 
pathology.  Based on the denial of service connection for 
arthritis of the lower extremities in the March 1981 rating 
decision, new and material evidence would consist of (1) 
evidence of onset of arthritis of the lower extremities 
within the one-year presumptive period following the 
veteran's discharge from service; (2) evidence of continuity 
of symptomatology; or (3) evidence of currently diagnosed 
arthritis of the lower extremities and medical evidence 
showing a relationship between an in-service disease or 
injury and currently diagnosed arthritis of the lower 
extremities.  In addition, new and material evidence would 
consist of new evidence showing a relationship between a 
service-connected disability and currently diagnosed 
arthritis of the lower extremities.  

The veteran has not submitted any new service medical 
records, nor has he submitted new evidence of arthritis 
within a year following his discharge from service.  The 
veteran was discharged in February 1981, and the earliest VA 
treatment records in the claims file are dated from March 
1982, outside the one-year period following discharge.  The 
veteran has not submitted new evidence of continuity of 
symptomatology.  The first indication of complaints of post-
service hip and leg pain is noted in an April 1987 VA 
outpatient treatment record, six years after discharge.  Also 
in April 1987, the veteran underwent a whole body scan which 
noted an impression of minimal degenerative changes of the 
lumbar spine and ankle.

The record is absent a current diagnosis of arthritis of the 
hips; yet evidence received since the March 1981 rating 
decision includes diagnoses of osteoarthritis of both knees 
and both ankles.  However, the record is still absent medical 
evidence showing a relationship between an in-service disease 
or injury and currently diagnosed osteoarthritis or as 
showing a relationship between a service-connected disability 
and currently diagnosed osteoarthritis.  

In a November 2003 VA examination report, the examiner 
diagnosed the veteran with essentially normal hips without 
objective evidence of significant arthropathy, early 
osteoarthritis of both knees and both ankles, essentially 
asymptomatic and consistent with age.  The examiner noted 
that the veteran's hip, knee and ankle symptomatologies were 
most likely secondary to his lumbar spondylosis.  The VA 
examiner's diagnosis and discussion indicate to the Board 
that the veteran's osteoarthritis of his knees and ankles are 
not related to his lumbar arthritis but that his radicular 
symptoms of pain located behind the knees to the dorsal and 
anterior aspects of the right greater than left foot are 
related to his lumbar arthritis.

Thus, based upon the above analysis, while some of the new 
evidence received since the March 1981 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, this evidence does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the March 1981 rating decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for arthritis of the lower 
extremities.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for arthritis 
of the lower extremities (both knees, both hips, and both 
ankles) is denied.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


